MEMORANDUM **
Jaime Martinez-DeLeon appeals his jury conviction for importation of marijuana, and possession of marijuana with intent to distribute in violation of 21 U.S.C. §§ 952, 960 and 841(a)(1). This court has jurisdiction under 28 U.S.C. § 1291, and we affirm.
The statutes that Martinez-DeLeon challenges, 21 U.S.C. §§ 952, 960 and 840, are facially constitutional. United States v. Mendozar-Paz, 286 F.3d 1104, 1109-10 (9th Cir.2002); United States v. Buckland, 289 F.3d 558 (9th Cir.) (en banc), cert. denied, — U.S.-, 122 S.Ct. 2314, 152 L.Ed.2d 1067 (2002).
Martinez-DeLeon’s contention that the jury should have been instructed concerning the type and amount of the controlled substance, and that he had the mens rea as to type and amount, is foreclosed by our recent decision in United States v. Carranza, 289 F.3d 634, 643 (9th Cir.2002).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.